Title: To Thomas Jefferson from Adam Seybert, 30 November 1803
From: Seybert, Adam
To: Jefferson, Thomas


               
                  Sir
                     
                  Philadelphia November 30th. 1803
               
               I lately received a Letter from Professor Blumenbach of Göttingen—Wherein he mentions his never having received a Certificate as a Member of the American Philosophical Society—After a diligent search I could not find one with your signature & therefore hope that you will excuse the liberty I have taken in forwarding the enclosed—May I beg the favour of your early attention to this business—The Professor is very urgent on the occasion and feels himself highly flattered by his election.
               Please to accept of my particular esteem and believe me with sentiments of high consideration your sincere friend & very humble Servant
               
                  Adam Seybert
               
            